Title: To George Washington from Major General William Heath, 31 August 1776
From: Heath, William
To: Washington, George



Aug: 31st 1776

Since Enclosing—Col. Remsen’s Regiment are here, they say their Time of Engagement is up this Day many of them are desirous, to go over and if possible save their Families & Effects, Should be glad to know your Excellency’s Pleasure in this respect—They say they mean to return, I cannot answer for them—I suppose the like Applications will be made by many of Col. Smith’s Men—I beg an immediate Answer to this particular if your Excellency pleases—Numbers of Sick are also moving this Way, should be glad also to know if they who are really so are to pass, & whether passes from Colonels are to be valid, not knowing in this time of hurry to whom your Excellency, has deligated that power in every Condition. Your’s as before

W. Heath

